Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 8 & 9 are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by “a lookup of an identifier of the vehicle maneuver into a database”. For purposes of art rejection, the limitation is interpreted in light of the instant specification paragraph 75 as meaning the vehicle may “calculate maneuvers on the fly” or use logic to determine what space is necessary for an action based on stored and observed data.
Claims 10 & 16 are similarly rejected for the same unclear language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 9: 
Under Step 1:
Claim 9 is directed towards a method.  
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
identifying a maneuver space of the dynamic occupancy grid required to complete a driving maneuver responsive to intent to perform a vehicle maneuver; 
utilizing the dynamic occupancy grid to identify obstacles within the maneuver space 
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of identifying and utilizing a grid to identify are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “when executed by a computing device” in claim 15 nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
storing a dynamic occupancy grid of observed objects within a space surrounding the vehicle, the dynamic occupancy grid being generated based on information identified by sensors of 25FMC 9521 PUS 84162014 the vehicle and based on information wirelessly received to a vehicle from connected actors, the connected actors including one or more connected vehicles or roadway infrastructure elements;
authorizing the maneuver with the connected actors based on type and location of the obstacles identified within the maneuver space.
These steps are recited at a high level of generality (i.e. as a general means of storing, receiving, and exchanging information), and amounts to mere data manipulation, which is a form of insignificant extra-solution activity.
These judicial exceptions are not integrated into a practical application. See MPEP 2106.04(a)(2) III B-D

Under Step 2B:
For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 9 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Thus, when considering the combination of elements and the claimed invention as a whole, the claim is not patent eligible.

Dependent Claims 10-14 only recite limitations further defining the mental process and recite further data gathering. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 10-14 are not patent eligible. 

Claims 15-20 are directed to a non-transitory computer readable medium, respectively, encompassed in scope by the previously rejected claims 9-14 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, 9-10, 13, 15-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty; Michael Alan et al. (US PGPub 20190258251) in view of Beth; Dirk Karsten et al. (US PGPub 20190235488) and further in view of Fuchs; Hendrik et al. (US PGPub 20210031800).
Regarding claim 1, Ditty teaches:
A vehicle comprising: a memory configured to store a dynamic occupancy grid of observed objects within a space surrounding the vehicle, the dynamic occupancy grid being generated based on information identified by sensors of the vehicle and (Paragraph 124: "Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path)" Further Paragraph 147: ". Ultrasonic sensors, positioned at the front, back, and even the sides, are most often used for park assist and to create and update an occupancy grid." Further Paragraph 537: "The dynamic occupancy grid 3102 shown in FIG. 43 consists in the example non-limiting embodiments of a volumetric array where two dimensions are spatial and one is temporal. As one particular non-limiting example, the grid 3102 may comprise a 100 m×100 m grid around the vehicle and in increments of 10 cm, rendered at one tenth of a second intervals for the next five seconds, resulting in a 1000×1000×50 array of grids.")




based on information wirelessly received to the vehicle from connected actors, the connected actors including one or more connected vehicles or roadway infrastructure elements;
However, in the same field of endeavor, Beth teaches:
based on information wirelessly received to the vehicle from connected actors, the connected actors including one or more connected vehicles or roadway infrastructure elements; (Paragraph 53: "When in short, high speed V2V communication mode, a vehicle may have the capabilities to not only collect and store data from sensors, but also act as a IOT device. A vehicle may carry remote sensing hardware to localize itself and detected obstacles. Generated vehicle occupancy and meta data maps can be shared with other vehicles in real-time. This communication enables an increased perception of the surrounding environment which may improve the success of autonomous navigation. In examples, the shared localization data provides an increased confidence and varying perspective. The added functionality of close proximity and high speed V2V communication enables a connected vehicle model. Further autonomy is enabled through the generation of a virtual environment through multiple vehicle's fused perspectives.")
Ditty and Beth are analogous art as they both generally relate to the control of autonomous vehicles utilizing vehicle-to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the occupancy grid teachings of Ditty with the explicit map sharing teachings of Beth to “increase confidence” and “improve the success of autonomous navigation.” (Beth: Paragraph 53) 


a processor programmed to identify a maneuver space of the dynamic occupancy grid required to complete a driving maneuver responsive to intent to perform a vehicle maneuver, utilize the dynamic occupancy grid to identify obstacles within the maneuver space, and authorize the maneuver with the connected actors based on type and location of the obstacles identified within the maneuver space.
However, in the same field of endeavor, Fuchs teaches:
a processor programmed to identify a maneuver space of the dynamic occupancy grid required to complete a driving maneuver responsive to intent to perform a vehicle maneuver, utilize the dynamic occupancy grid to identify obstacles within the maneuver space, and authorize the maneuver with the connected actors based on type and location of the obstacles identified within the maneuver space. (Paragraph 53: "When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles." Further Paragraph 57: "Another possibility for cooperative maneuver coordination is based on the idea of transferring two trajectories. Therein, a planned trajectory, which describes the currently planned maneuver, and a desired trajectory, which describes a maneuver the vehicle would like to perform, e.g. because it is more efficient than the currently planned one, are transmitted. The planned trajectory differs from the desired trajectory in that planned trajectories of vehicles are always collision-free, whereas a desired trajectory always has a collision with a planned trajectory. If a vehicle now receives as a fellow wish a desired trajectory from another vehicle that collides with its planned trajectory (ego plan), it checks by means of a global cost criterion whether it may realize an alternative maneuver to make the fellow wish possible and acknowledges the cooperation by changing the ego plan so that there is no longer any collision with the fellow wish.")
Ditty, Beth, and Fuchs are all analogous art as they all generally relate to the control of autonomous vehicles utilizing vehicle-to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty and Beth with the explicit teachings of cooperative vehicle navigation of Fuchs to create a system “to enable flowing traffic” and prevent “disproportionately large intervention”. (Fuchs Paragraph 7)

Regarding claim 2, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, Fuchs further teaches:
wherein the processor is further programmed to identify the maneuver space using a lookup of an identifier of the vehicle maneuver into a database of vehicle maneuver logic specifying maneuver spaces for corresponding maneuvers.  (Paragraph 59: "During planning, a lower limit trajectory 111 and an upper limit trajectory 113 are also planned. For the lower limit trajectory 111, all other vehicles 104 are ignored and only static obstacles and road boundaries are considered. So the lower limit trajectory 111 is planned as if the vehicle 100 drove alone on the road. The upper limit trajectory 113 is essentially the opposite of the lower limit trajectory. When planning the upper limit trajectory 113, for example, all necessary driving maneuvers may be planned in order to avoid other road users and give way." Further Paragraph 64: "The device 102 sends a data packet 120 to the other vehicle 104. The data packet 120 contains information about the reference trajectory 110, the reference effort value 114 and at least one of the trajectories 108 of the trajectory set 106. The associated effort value 112 is also transmitted via data packet 120." These calculated 

Regarding claim 3, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, Fuchs further teaches:
wherein the processor is further programmed to: responsive to determining per the dynamic occupancy grid that at least a subset of the maneuver space is occupied by a connected vehicle, initiate a maneuver request to the connected vehicle to cooperatively perform the maneuver; (Paragraph 57 as applied above in claim 1)

Regarding claim 6, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, Ditty further teaches:
wherein the processor is further programmed to, responsive to receipt of the information identified by sensors of the vehicle or the on information wirelessly received to the vehicle from connected actors, update the dynamic occupancy grid to include additional objects identified by the information but not indicated in the dynamic occupancy grid.  (Paragraph 147 and Paragraph 476: "The example non-limiting architecture 3000 provides a world model 3002 that is continually updated based on newly gathered inputs including: Obstacle perception")



claim 7, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, Ditty further teaches:
wherein the processor is further programmed to update positions of dynamic obstacles in the dynamic occupancy grid according to velocity or heading information for objects maintained for the dynamic occupancy grid. (Paragraph 322: "As discussed above, Perception Module (101), takes sensor input and produces a world model, or occupancy grid, predicts the behavior of objects in that world model," Further Paragraph 535: "In example non-limiting embodiments, objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid")

Claims 9-10 & 15-16, are rejected on the basis that they are encompassed in scope by previously rejected claims 1-2, respectively, and are rejected similarly.
Claims 13 & 19 are rejected on the basis that they are encompassed in scope by previously rejected claims 6-7, and are rejected similarly.

Claims 4-5, 11-12, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Beth and Fuchs as applied to claim 1, and further in view of Bush; Lawrence A. et al. (US PGPub 20200307561).
Regarding claim 4, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, they do not teach:
wherein the processor is further programmed to, responsive to determining per the dynamic occupancy grid that at least a subset of the maneuver space is of an unknown 
However, in the same field of endeavor, Bush teaches:
wherein the processor is further programmed to, responsive to determining per the dynamic occupancy grid that at least a subset of the maneuver space is of an unknown occupied state, determine whether to proceed with the maneuver based on a confidence that the maneuver space is unoccupied exceeding a predefined confidence threshold. (Paragraph 69: "the maneuver risk planning module determines the relevance uncertainty indicators…that include relevance uncertainty indicators for the different areas. This includes processing the sensor data to: recognize a current situation of the vehicle and accordingly pre-decision predicting the uncertainty indicators for assessing the risk of executing a particular vehicle maneuver; determine in pre-decision planning the degree of influence that a particular uncertainty indicator has on the different areas on the prediction; and calculate the maneuver risk indicator for the different areas according to the determined degree of influence…Also, the control command from the AV perception module 335 includes generating the control command for the maneuver as a function of the uncertainty indicator and the maneuver risk relevance factor." Confidence is interpreted to inversely correlate to uncertainty. Further Abstract: "apply mapping functions to sensed data of the environment for configuring a machine learning model of decision making behavior of the vehicle; and apply adaptive threshold to cells of an occupancy grid for representing an area of tracking of objects within the vehicle environment." Further Paragraph 94: "The occupancy velocity grid 710 is configured with an adaptive threshold of the occupancy density cells 715 by receiving threshold 718 inputs to adaptively configure the threshold occupancy cell densities to ensure that the uncertainty indicators are effectively incorporated in the occupancy velocity grid 710. That is, high probability locations use a bottom up physical based clustering 720 and were velocity cluster centers can be associated 725 with object tracks 730 so that regions with high uncertainty can be distinguished from those with low uncertainty." Taught here, areas of certainty are clustered based upon a threshold and maneuvers are made accordingly, interpreted to correspond to the instant limitations of “unknown occupied state” and “predefined confidence threshold”.)

Ditty, Beth, Fuchs, and Bush are all analogous art as they all generally relate to the control of autonomous vehicles utilizing vehicle-to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty, Beth, and Fuchs with the teachings of confidence thresholds within an occupancy map of Bush, to improve “pre-decision maneuver risk planning of vehicles by providing fuller representations of uncertainty indicators”

Regarding claim 5, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, Ditty further teaches:
wherein the processor is further programmed to: responsive to determining per the dynamic occupancy grid that the maneuver space is unoccupied and not of an unknown state, identify whether any dynamic obstacles having a velocity or heading, identified per the dynamic occupancy grid, will occupy the maneuver space during a time that the maneuver space would be used by the vehicle; and if so, (Paragraph 272: "To perform the perception and planning functions, GPU complex (300) preferably also is configured to maintain an occupancy grid (162), which tracks the autonomous vehicle (50) and or (55) and objects within a given range of autonomous vehicle, including moving objects. GPU complex (300) preferably is configured to determine a predicted occupancy grid, which predicts where objects will be, to enable the SoC (100) to determine the preferred or desired path." Further Paragraph 535: "In example non-limiting embodiments, objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid")
The combination does not teach:
determine whether to proceed with the maneuver based on a confidence that the maneuver space is unoccupied exceeding a predefined confidence threshold.  
However, in the same field of endeavor, Bush teaches:
determine whether to proceed with the maneuver based on a confidence that the maneuver space is unoccupied exceeding a predefined confidence threshold. (Abstract and Paragraphs 69 & 94 as applied above, it would be obvious in view of the referenced prior art to incorporate the confidence threshold teachings of Bush with the predicted occupancy map of Ditty to create a system that avoids the future position of confidently observed dynamic objects)

Regarding claims 11 & 17, they are rejected on the basis that they are encompassed in scope by previously rejected claims 3-4, and are rejected similarly.

Regarding claims 12 & 18, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 5, and are rejected similarly.



Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Beth and Fuchs as applied to claim 1, and further in view of Allard; James et al. (US Pat No 8020657).
Regarding claim 8, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, they do not teach:
wherein data for object identified by the dynamic occupancy grid includes a time-to-live value specified to indicate for how long the information regarding the object remains useable, and the processor is further programmed to remove objects from the dynamic occupancy grid by changing a status to unknown occupancy responsive to expiration of the object pursuant to the time-to-live value.  
However, in the same field of endeavor, Allard teaches:
wherein data for object identified by the dynamic occupancy grid includes a time-to-live value specified to indicate for how long the information regarding the object remains useable, and the processor is further programmed to remove objects from the dynamic occupancy grid by changing a status to unknown occupancy responsive to expiration of the object pursuant to the time-to-live value. (Column 21 Lines 19-22: "The detection of obstacles may include detecting groups of obstacles in the obstacle map that are new, groups of obstacles that are current within a time-out interval, and groups of obstacles that have recently expired" Column 3 Lines 29-30: "Obstacle data having time stamps older than a pre-set threshold may be discarded.")
Ditty, Beth, Fuchs, and Allard are all analogous art as they all generally relate to the control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty, Beth, and Fuchs with the teachings of data currency and expiration of Allard to solve the issues of “false data points, incomplete obstacle data, 
	Regarding claims 14 & 20, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 8, and are rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W.V./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662